Citation Nr: 0940589	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 
1968 to October 1970.  He subsequently had 9 years of service 
in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied service connection for right ear hearing 
loss but granted service-connection for left ear hearing loss 
and tinnitus.  The Veteran timely filed a Notice of 
Disagreement (NOD) with respect to the right ear claim in 
October 2007.  The RO provided a Statement of the Case (SOC) 
in March 2008 and thereafter, in July 2008, the Veteran 
timely filed a substantive appeal. 

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.


FINDINGS OF FACT

1. The service treatment records (STRs) do not reflect any 
complaint or objective finding of right ear hearing loss.

2. The Veteran does not have a current right ear hearing loss 
disability as defined by the applicable regulation.


CONCLUSION OF LAW

Service connection for a claimed hearing loss disability of 
the right ear is not warranted.  38 U.S.C.A. §§ 101(24), 
1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2007 letter sent to the Veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The February 2007 letter from the RO satisfies these 
mandates.  It clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records and records 
held by any Federal agency, provided the Veteran gave consent 
and supplied enough information to enable their attainment.  
This correspondence made clear that although VA could assist 
the Veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  The letter additionally apprised the Veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claim.  The letters also informed the 
Veteran about the type of evidence needed to support a 
service connection claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
letter also provided the Veteran with notice of the type of 
evidence necessary to establish a rating and effective date 
for a rating as required by Dingess.  The Board thus finds 
that the Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19  
Vet. App. at 403; see also Mayfield, 19 Vet. App. at 109-12.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA provided such notice to the Veteran prior to the August 
2007 RO decision that is the subject of this appeal.  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  Service treatment records, 
personnel records, and private provider medical records have 
been associated with the claims folder.  It does not appear 
that the RO sought to obtain records from the three private 
clinicians who administered audiometric testing in 2005 and 
2006.  Nor did the RO attempt to obtain the Veteran's reserve 
treatment records.  In such circumstances, VA had a duty to 
make reasonable efforts to obtain relevant records.   See 38 
C.F.R. § 3.159(c)(1).  However, letters from these providers 
do not support service connection in that there is no 
evidence that the audiograms revealed anything other than a 
mild right ear hearing loss.  Furthermore, as discussed 
below, the more recent VA examination report confirms that 
the Veteran does not have a current right ear hearing loss 
disability.  Therefore, it is unnecessary to remand this case 
to seek these earlier dated records.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). 

Additionally, the August 2007 VA examination was thorough in 
nature and specifically ruled out a current diagnosis of a 
hearing loss disability as defined by the applicable VA 
regulation, 38 C.F.R. § 3.385.  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed). 
Under these circumstances, the Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide another examination or 
opinion with respect to the claim for service connection for 
hearing loss of the right ear.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II. Law & Regulations

a.  Service Connection 

Generally, "[f]or service connection to be awarded, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of an in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006) (emphasis added); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309, where 
a veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated by service, despite the lack of 
evidence of such a disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
b. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).   

III. Analysis

a.  Factual Background 

The Veteran was on active duty from October 1968 to October 
1970 and subsequently served in the Army Reserve for nine 
years.  He did not have combat duty and it is not contended 
otherwise.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
(the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service acoustic trauma) are not 
applicable.  The Veteran asserts that while serving on active 
duty and during reserve service he was exposed to loud  noise 
from pistols, rifles, machine guns, and tank guns that caused 
right ear hearing loss.  Personnel records show that his MOS 
was Motor Transportation Officer, Tank Unit Commander, Radio 
Systems Officer, and Combat Engineer.

Service Treatment Records

Service treatment records reflect that the Veteran received a 
normal clinical evaluation of the ears in his June 1967 ROTC 
examination.  The Veteran also underwent an audiometric 
examination.  Pure tone thresholds, in decibels, were as 
follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (5)
--
10 (15)
LEFT
5 (20)
5 (15)
5 (15)
--
10 (15)

(Note:  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The Veteran received a normal clinical evaluation of the ears 
in his October 1968 pre-enlistment examination.  He denied 
having any trouble with his ears.  The Veteran underwent an 
audiometric examination.  Pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
         
0
0
0
--
0
LEFT
0
0
0
--
0
  
The Veteran also received a normal clinical evaluation of the 
ears in his October 1970 separation examination.  He denied 
having any trouble with his ears.  The Veteran underwent an 
audiometric examination.  Pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
         
0
0
5
--
0
LEFT
0
0
0
--
5

The claims file does not contain any service treatment 
records from the Veteran's reserve service.

Private Treatment Records

In a January 2006 correspondence, Dr. W.E.O. wrote that the 
Veteran had been his patient for over one year "for ringing 
in his ears, as well as a noise induced sloping high 
frequency sensorineural hearing loss documented by hearing 
tests performed in August 2005 and again this month, January 
2006.  He indicated that the Veteran's hearing had not gotten 
any worse.  The doctor recommended that the Veteran, who is a 
teacher, be reassigned from the workshop to a classroom.

In an April 2006 correspondence, P.B. (initials used to 
protect privacy), P.A., wrote that the Veteran had "a nearly 
one year history of left, constant, nonpulsatile tinnitus" 
and that audiometric testing had revealed "a mild to 
moderate left high frequency sensorineural hearing loss."  
The clinician recommended that the Veteran be reassigned to a 
quieter environment.  (The Board parenthetically notes that 
service connection is currently in effect for hearing loss of 
the left ear (rated zero percent) and tinnitus (rated 10 
percent). 

In a July 2006 correspondence, Dr. A.Q.M. wrote that an 
audiogram showed "significant high frequency sensori-neural 
loss in the left, mild on the right ear."  The Veteran had 
"reasonably good discrimination in both ears."  The doctor 
recommended that the Veteran wear hearing protection while in 
the shop.

August 2007 VA Audiological Examination

The Veteran complained of hearing loss and tinnitus.  He 
reported in-service exposure to pistols and rifles, and 
denied occupational and recreational noise exposure except 
for one year teaching shop.  Pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
25
25

Speech audiometry revealed a Maryland CNC speech recognition 
score of 100 percent for the right ear.  Stenger testing was 
negative at 3000-4000 kHz.  

The audiologist reviewed the claims file and diagnosed 
clinically normal hearing in the right ear.

May 2009 Hearing

The Veteran stated that he was never treated or diagnosed 
with hearing loss while in the military.  He indicated that 
during his active duty service he was assigned to a tank 
range, while in the reserves he ran numerous rifle ranges.  
He testified that "the ringing always went away."  Hearing 
Transcript at 5.  The Veteran further stated that he 
gradually realized the left ear was the better ear, and that 
his right ear "always was bad since I was a kid."  Id.  He 
testified that it was not until he experienced tinnitus that 
he "became aware that that gradual loss had amounted to 
something."  Id. at 6.  The Veteran related that he had 
worked as a teacher in a classroom environment for over 23 
years, except for one year he spent teaching shop.  He 
further stated that he had seen a private physician in 
November 2008 for the pulsing in his left ear but not his 
hearing loss.  When asked if his hearing had deteriorated 
since the August 2007 VA examination, the Veteran replied "I 
don't know because I haven't been tested.  Not a great deal.  
It might be very gradual . . . [b]ut without a test I 
couldn't honestly say."  Id. at 9.  

b. Discussion

One of the requirements for a finding of service connection 
is that the veteran have the current claimed disability.  38 
C.F.R. § 3.385 defines current hearing loss for VA disability 
benefits purposes as being present when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Board finds that the Veteran has not satisfied the 
"current disability" prong of his claim for service 
connection for right ear hearing loss.  The April 2006 letter 
does not indicate that the Veteran has a right ear hearing 
loss, while the July 2006 letter reveals that the right ear 
hearing loss is mild.  The August 2007 VA examination 
contains no evidence of a hearing loss disability as defined 
by the applicable VA regulation, 38 C.F.R. § 3.385.  The 
Veteran did not complain of hearing loss upon his separation 
from service examination but more importantly, with claims 
for service connection, it is first and foremost a 
requirement that the veteran currently experience a disorder 
capable of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  (Emphasis added.)  The most 
recent examination in August 2007 specifically ruled out such 
a diagnosis.

The Board acknowledges the Veteran's statements concerning 
the diagnosis and etiology of his right ear hearing loss.  As 
a layperson, however, he is not competent to provide a 
medical opinion about diagnosis or causation.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); accord Barr, 21 Vet. App. at 307 
(noting that "[s]ignificant in our case law is that lay 
persons are not competent to opine as to medical etiology or 
render medical opinions").  That is, while the Veteran is 
certainly competent to describe symptoms that he has 
experienced, such as a noticeable loss of hearing (see, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994)) there is no 
indication in the record that he has had the relevant medical 
training to diagnose a hearing loss disability as defined by 
the applicable regulation, 38 C.F.R. § 3.385.  Such a 
diagnosis must, by regulation, be established by certified 
audiological examination findings administered by a trained 
clinician.  Simply stated, the Veteran has no competence to 
give an opinion on the diagnosis or etiology of his claimed 
hearing loss disability of the right ear.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 
Vet. App. at 307 (noting that "[l]ay testimony is competent . 
. . to establish the presence of observable symptomatology").

In view of the foregoing, the Board finds that the 
preponderance of the competent and credible evidence weighs 
against a conclusion that the Veteran has right ear hearing 
loss that began during service or as the result of any 
incident of active duty, to include acoustic trauma.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
for service connection for right ear hearing loss must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the  
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


